Citation Nr: 0726888	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-00 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for claimed asbestos-
related pleural disease. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1960 to 
July 1964.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO rating decision.  

In June 2006 the Board remanded the issue on appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Competent medical opinion states that there is no current 
evidence of asbestos or asbestosis-related pleural disease.  



CONCLUSION OF LAW

The veteran does not have a current disability manifested by 
asbestosis or asbestos related pleural changes due to disease 
or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002 
and Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In April 2001, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the October 2001 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The April 2001 letter and a July 2006 letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA. See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The April 2001 and July 2006 letters advised the veteran that 
VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the veteran that VA 
must make reasonable efforts to help the veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

A March 2006 letter stated that if you have any information 
or evidence that you have not previously told us about or 
given, to us, and that information or evidence concerns the 
level of your disability or when it began please tell us or 
give us the evidence now.   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the April 2001 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in the March 
2006 letter and in a July 2006 letter.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  Therefore, even with any delay in 
notification there is accordingly no possibility of prejudice 
to the veteran under the notice requirements of Dingess.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
The veteran's representative stated that though the veteran 
did not respond to a July 2006 request for information about 
his private physician, in order for the RO to obtain 
treatment reports, that the RO never fulfilled its duty to 
assist.  

The veteran's representative asserted in April 2007 that the 
RO never requested private physician treatment reports that 
they were notified about in June 2001.  The Board finds that 
the RO did receive and review statements from those private 
physicians in January 2002 and that though the veteran did 
not comply with the June 2006 Board remand the RO's duty to 
assist has been completed and that there is no prejudice to 
the veteran in deciding the claim on appeal.  

The veteran was afforded a hearing before a Decision Review 
Officer (DRO) in July 2004 and waived his right to have a 
hearing before the Board.  It is noted that the veteran and 
his wife testified before the DRO.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for claimed asbestosis related pleural disease.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

As to claims of service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on 
asbestos-related diseases.  This circular, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 
7.68 (Sept. 21, 1992).  

Subsequently, the M2-1 provisions regarding asbestos exposure 
were amended.  The new M21-1 guidelines were set forth at 
M21- 1, Part VI, para. 7.21 (Oct. 3, 1997). The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that VA is to develop any evidence of 
asbestos exposure before, during and after service; and that 
a determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
McGinty v. Brown, 4 Vet. App. 428 (1993).  

The veteran asserts that he was exposed to asbestos and 
fibrous dust when he was a ship's pipe fitter during service 
that has resulted asbestos related pleural disease.  

In June 2001, an office for asbestos and radiation risk 
activity report stated that there was no way of determining 
to what extent the veteran was exposed to asbestos during 
service.  However, they did know general specifications for 
ships during that period and that it was required that heated 
surfaces be covered with insulating material and was highly 
probably that asbestos products were used to achieve that 
end.  It was noted that items that required insulation 
included piping, flanges, valves, fittings, machinery, 
boilers, and evaporators, and heaters.  It was opined that 
the veteran's occupation as a Shipfitter (Metal Smith) (SFP) 
made the probability of exposure to asbestos minimal however, 
a positive statement that the veteran was or was not exposed 
could not be made.   

The veteran submitted a February 1998 statement from a 
private physician who reviewed x-ray studies that were taken 
in December 1997.  The private physician opined that based on 
the x-ray studies alone there was evidence of bilateral 
asbestos related pleural disease.  He also stated that a 
follow-up examination was needed to determine the severity of 
the disease.  
The veteran had a VA examination in September 2001, it was 
noted that the medical files and claims files were not 
reviewed.  The veteran reported that four years prior he 
began to be short winded and after a screening examination 
with a private physician a chest x-ray study revealed 
asbestos.  

The VA examiner stated that the veteran did not have any 
workup nor did he have any specific symptoms except he had 
slowly declined in his work capacity and had decreased lung 
capacity.  The VA examiner stated that x-ray studies revealed 
clear lungs.  The VA examiner noted that there was a history 
of asbestosis.  

In January 2002 the veteran's private physician submitted two 
statements.  The private physician reported that a CT scan of 
the chest showed pleural thickening which was felt to be 
pathognomonic of asbestos exposure.  

The veteran had a VA examination in October 2003, and the 
claims file and medical records were reviewed.  

The VA examiner noted that a CT scan from 2001 revealed a 
possible pleural thickening and atelectasis on examination.  
The VA examiner stated that a new CT examination was 
conducted in the prone position and that the results revealed 
clear lungs bilaterally with no pleural thickenings or 
plaque.  The VA examiner stated that the CT examination 
revealed no evidence of asbestos exposure.  

The veteran underwent a VA examination in June 2005 and the 
claims file was reviewed.  The veteran stated that he had 
gradual increase in shortness of breath.  The VA examiner 
stated a June 2005 CT scan of the chest revealed a mild 
pericardial thickening or less likely a small pericardial 
effusion but otherwise no significant interval change.  It 
was also revealed that there was a mild posterior pleural 
thickening; however, there were no findings that suggested 
asbestosis or asbestos related pleural disease.  

The VA examiner stated that though the veteran reported a 
history of asbestos exposure that there was no evidence of 
any asbestosis.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).
 
The Board notes that greater weight may be placed on one 
physician's than another's depending on factors such as the 
reasoning employed by the physicians and whether or not (and 
the extent to which) they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000).  

The veteran has submitted private treatment reports from 1998 
and 2002 that stated that the veteran had asbestosis however, 
current and detailed VA examinations stated CT scans revealed 
that the veteran does not currently have asbestosis. 

After careful review of the private treatment reports and the 
VA examinations the Board finds that the VA examiners 
reviewed the veteran's medical files and claims file and 
provided thorough opinions while the private physicians did 
not review the files and based their opinions solely on CT 
scans and not on physical evaluation of the veteran.  

Therefore, after careful review of the VA examinations and 
other evidence, the Board finds that the veteran does not 
have asbestos-related pleural disease due to military 
service.  

The Board notes that the veteran and his wife testified at a 
DRO hearing about his current condition and the veteran's 
claimed exposure to asbestos in service.  In addition, both 
of the veteran's children submitted statements in regards to 
his current condition.  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  A layperson can certainly 
provide an eyewitness account of a veteran's visible 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998).

Given the record, the Board finds that service connection for 
claimed asbestos-related pleural disease must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for claimed asbestos-related pleural 
disease is denied. 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


